Case 18-10643-elf Doc 175-3 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
              Exhibit C: Proposed Loan Modification Page 1 of 7




                        Exhibit“C”
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
Case 18-10643-elf Doc 175-3 Filed 06/09/21 Entered 06/09/21 11:56:17                                                                         Desc
              Exhibit C: Proposed Loan Modification Page
                                                       BK 2 of #18-10643
                                                          Case 7
                                          MODIFICATION AGREEMENT

               BEFORE the undersigned Notaries Public, in and for the respective county/parish and state listed
       hereafter, came and appeared the following parties:

               TATYANA MAZIK ("Borrower") and YURLY MAZIK ("Vested Interest") hereinafter referred to as
       (“BORROWER(S)”) and SN Servicing Corporation, servicing agent for U.S. Bank Trust National Association, as
       Trustee of the Lodge Series III Trust with a mailing address of 323 5th Street, Eureka, California 95501, as
       (“LENDER”)

       Who declared that they are entering into this Agreement as follows:

                Borrower acknowledges that as of the date stated herein, the Lender is the holder by Assignment
       of certain Note (“NOTE”) and Mortgage, Deed of Trust, Security Deed (“SECURITY INSTRUMENT”) made by
       TATYANA MAZIK ("Borrower") in favor of CHASE MANHATTAN MORTGAGE CORPORATION in the original
       principal amount of $322,700.00 together with an interest rate of 5.50% per annum. The indebtedness
       secured by this Security Instrument is evidenced by certain Note dated March 27, 2003, with an interest
       rate of 5.50% payable in monthly installments to the order of Lender.

               This Modification Agreement (“AGREEMENT”), made June 10, 2020 between TATYANA MAZIK
       ("Borrower") and YURLY MAZIK ("Vested Interest") and U.S. Bank Trust National Association, as Trustee of
       the Lodge Series III Trust (“LENDER”), amends and supplements (1) the Mortgage, Deed of Trust, Security
       Deed (“SECURITY INSTRUMENT”), dated March 27, 2003, and recorded with the Deed of Records of
       MONTGOMERY County, PA, and (2) the Note (“NOTE”), bearing the same date as, and secured by, the
       Security Instrument, which covers the real and personal property described in the Security Instrument and
       defined therein as the (“PROPERTY”), located at 1269 WALLER DRIVE, HUNTINGDON VALLEY, PA, 19006, the
       real property described being set forth as follows as described in the attached “Exhibit A”.

               The Borrower has requested that the Lender modify the terms of the Note and Security Instrument.
       The Lender has agreed to do so pursuant to the terms and conditions stated in the Modification. The
       Borrower and the Lender agree to modify the terms of the Note and Security Instrument as follows. The
       Borrower and the Lender agree that the provisions of this modification supersede and replace any
       inconsistent provisions set forth in the Note and Security Instrument:

       1) As of June 10, 2020 the unpaid principal balance under the Note and the Security Instrument is U.S.
          $290,893.73 consisting of the amounts loaned to Borrower, not including interest or advances.

       2) The Borrower acknowledges that the Lender has incurred, paid or otherwise advanced taxes and or
          insurance premiums and other expenses necessary to protect and preserve its interest pursuant to the
          Note and Security Instrument, and that such costs and expenses equal to the total amount of
          $235,606.27. The following are the costs and expenses advanced on the Borrower’s behalf:

                            a. Accrued & Unpaid Interest                     $86,045.23
                            b. Escrow Shortage Advanced                      $149,561.04

       3) The Borrower agrees that the amount that has been advanced by the Lender will be added to the unpaid
          principal balance payable under the Note and Security Instrument. Therefore, the unpaid principal
          balance has been increased to $526,500.00. The Borrower agrees to accept a modified payment
          schedule to repay the unpaid principal balance.

       4) The Borrower accepts the modification and agrees to pay the increased unpaid principal balance,
          together with interest, late charges, and advances. The following terms have been modified:

                                i.     $193,491.17 of the New Principal Balance shall be deferred (the “Deferred Principal
                                       Balance”) and I will not pay interest or make monthly payments on this amount.
                                       The New Principal Balance less the Deferred Principal Balance shall be referred to
                                       as the “Interest Bearing Principal Balance” and this amount is $333,008.83.

                                ii.    Interest at the rate of 6.00% will begin to accrue on the adjusted New Principal
                                       Balance of $333,008.83 as of MARCH 01, 2020 and the first new monthly payment
                                       on the New Principal Balance will be due on APRIL 01, 2020. My payment schedule
                                       for the modified Loan is as follows:

              Years    Interest Rate     Interest Rate   Monthly Principal    Monthly Escrow        Total       Payment          Number of
                                         Change Date     and Interest         Payment Amount        Monthly     Begins On        Monthly
                                                         Payment Amount                             Payment                      Payments
              1-40     6.00%             03/01/2020      $1,832.26            $1,050.42, May        $2,882.68   04/01/2020       480
                                                                              adjust periodically




       LOAN MODIFICATION AGREEMENT                                                                                          (page 1 of 6)
       Main Office NMLS #5985, Branch Office NMLS #9785


       Revised 01-22-2020
Case 18-10643-elf Doc 175-3 Filed 06/09/21 Entered 06/09/21 11:56:17                                                            Desc
              Exhibit C: Proposed Loan Modification Page
                                                       BK 3 of #18-10643
                                                          Case 7
                                      *The escrow payments may be adjusted periodically in accordance with applicable
                                      law and therefore my total monthly payment may change accordingly. The above
                                      terms in this Section shall supersede any provisions to the contrary in the Loan
                                      Documents, including but not limited to, provisions for an adjustable or step
                                      interest rate.

                            b. I agree to pay in full the Deferred Principal Balance and any other amounts still owed
                               under the Loan Documents by the earliest of: (i) the date I sell or transfer an interest
                               in the Property, (ii) the date I pay the entire Interest Bearing Principal Balance, or (iii)
                               the Maturity Date.

                            c.   Interest under this Modification shall be an Arrears method and calculated on a 360-
                                 day year consisting of twelve 30-day months.

                            d. Borrower shall make monthly payments of principal and interest of U.S. $1,832.26,
                               beginning on APRIL 01, 2020, and continuing thereafter on the same day of each
                               succeeding month until principal and interest are paid in full.

                            e. Monthly payments are amortized 480 months due and payable in 480 months.

                            f.   Servicer agrees to forbear $193,491.17 in principal to the maturity date or the date the
                                 loan is paid in full whichever comes first.

                            g. The principal and interest payment does not include the monthly escrow constant of
                               $1,050.42. The monthly escrow constant is subject to change at each analysis.

                            h. Total payment amount is $2,882.68.

                            i.   Lender will bring the loan due for the April 01, 2020 payment.

                            j.   Current deferred indebtedness includes:

                                             i.     $193,491.17 in Forbeared Principal

                            k.   Forgiven amounts totaling $123,524.97 includes:

                                             i.     $85,945.31 in Accrued & Unpaid Interest (remaining balance)
                                             ii.    $1,739.04 in Prior Servicer Late Charges
                                             iii.   $34,490.62 in Prior Servicer Corporate Advances
                                             iv.    $1,350.00 in Attorney Fees

                            l.   If on MARCH 01, 2060 (“EXTENDED MATURITY DATE”), there remains an amount due under
                                 the Note and the Security Instrument, as amended by this Agreement, this amount shall
                                 be due in full on the Maturity Date.

                            m. Borrower will make such payments at such place as Lender may require.

       5) Borrower also will comply with all other covenants, agreements, and requirements of the Security
          Instrument, including without limitation, Borrower’s covenants and agreements to make all payments
          of taxes, insurance premiums, assessments, escrow items, impounds, and all other payments that
          Borrower is obligated to make under the Note and Security Instrument. The following terms and
          provisions are modified and amended as of the date specified in paragraph No. 1 above:

                            a. all terms and provisions of the Note and Security Instrument (if any) providing for,
                               implementing, or relating to, any change or adjustment in the rate of interest payable
                               under the Note are waived. By executing this Agreement, Borrower agrees to make
                               the same monthly payments of principal and interest as stated herein above for the
                               remaining term of the Note.

                            b. all terms and provisions of any adjustable rate rider, where applicable, or other
                               instrument or document that is affixed to, wholly or partially incorporated into, or is
                               part of, the Note or Security Instrument and that contains any such terms and provisions
                               providing for an adjustment in the interest rate are changed to set the rate as stated
                               herein.

       6) Borrower(s) agrees that in the event of a default under the terms of this Agreement, the Lender may
          exercise all rights and remedies provided in the Note and Security Instrument and as provided by
          applicable law, including any judicial or non-judicial foreclosure or other proceeding.

       7) Borrower(s) hereby consents and agrees that in the event suit is instituted, the Lender may enforce any
          and all of the provisions of the Note and Security Instrument and proceed immediately to collect the full
          amount of principal, interest, attorney fees and costs as acknowledged herein.


       LOAN MODIFICATION AGREEMENT                                                                              (page 2 of 6)
       Main Office NMLS #5985, Branch Office NMLS #9785


       Revised 01-22-2020
Case 18-10643-elf Doc 175-3 Filed 06/09/21 Entered 06/09/21 11:56:17                                                         Desc
              Exhibit C: Proposed Loan Modification Page
                                                       BK 4 of #18-10643
                                                          Case 7
       8) In the event any of the provisions contained hereinabove are determined to be unenforceable by a court
          of competent jurisdiction and it is necessary to proceed to trial, then Borrower irrevocably waives all
          rights to trial by jury in any action, proceeding or counterclaim arising out of or relating to this Agreement
          or the obligations modified thereby.

       9) In addition to the events of default contained in the Note and Security Instrument it will be an event of
          default under this Agreement if the Borrower(s) fails to pay the modified payment schedule according
          to the terms set forth hereinabove.

       10) For and in consideration of the forbearance and benefits received herein, Borrower(s) hereby releases
           and forever discharges the Lender, and all previous holders of the hereinabove described Note from any
           and all claims of whatever nature and kind arising out of all transactions related to said Note.

       11) The Lender and Borrower(s) agrees that all provisions of the Security Instrument and any other collateral
           documents not specifically mentioned herein shall remain in full force and effect, and Borrower(s) shall
           comply with all covenants, agreements and requirements of the security instrument.

       12) In the event that any one or more of the provisions contained in this Agreement or in the Loan
           Documents shall for any reason be held invalid, illegal, or unenforceable in any respect, such invalidity,
           illegality or unenforceability shall not affect any other provisions of the Loan Documents.

       13) Nothing in this Agreement shall be understood or construed to be a satisfaction, novation, remission, or
           release in whole or in part of the Note, Mortgage, and security documents. Except as otherwise
           specifically provided in this Agreement, the Note, Mortgage and Security Instrument will remain
           unchanged and Borrower(s) will be bound by and obligated to comply with all of the terms and provisions
           thereof, as amended by this Agreement.

       14) On the loan payments due date, default will occur if the payment is not received within the allowable
           grace period (if applicable).

       15) If the Borrower has, since inception of the loan but prior to this Agreement, received a discharge in a
           Chapter 7 Bankruptcy, and there having been no valid reaffirmation agreement of the underlying debt,
           by entering into this agreement, the Lender is not attempting to re-establish any personal liability for
           the underlying debt. Acceptance of the modification shall not make the Borrower personally liable for
           the debt. Any payments received will reduce the amount due under this Agreement.

       16) This Agreement shall be binding upon and inure to the benefit of, the Borrower and the Lender and
           their respective heirs, legal representatives, successors and assigns.


       Dated: _______________                                      Dated: _______________

       I acknowledge and agree to the modification to the Note and Security Instrument set forth above.


       WITNESSES:
       __________________________________                          __________________________________
                                                                   TATYANA MAZIK ("Borrower")

       __________________________________                      __________________________________
                                                               YURLY MAZIK ("Vested Interest")
                                                     ACKNOWLEDGEMENT

       STATE OF ________________________ )
                                         )ss.
       COUNTY OF ______________________ )

                On ________________________ before me, ______________________________, Notary Public,
       personally appeared __________________________________________________,
       who proved to me on the basis of satisfactory evidence to be the person(s) whose name is subscribed to the
       within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
       capacity, and that by his/her/their signature on the instrument the person(s), or the entity(ies) upon which the
       person(s) acted, executed the instrument.

       I certify under PENALTY OF PERJURY under the laws of the State of ___________ that the foregoing paragraph
       is true and correct.

                WITNESS my hand and official seal.


                                                                   _____________________________
       [Seal]                                                      Notary Public
                                                                   My Comm. Expires
       LOAN MODIFICATION AGREEMENT                                                                           (page 3 of 6)
       Main Office NMLS #5985, Branch Office NMLS #9785


       Revised 01-22-2020
Case 18-10643-elf Doc 175-3 Filed 06/09/21 Entered 06/09/21 11:56:17                                                        Desc
              Exhibit C: Proposed Loan Modification Page
                                                       BK 5 of #18-10643
                                                          Case 7




                                                     ACKNOWLEDGEMENT



       STATE OF ________________________ )
                                         )ss.
       COUNTY OF ______________________ )

                On ________________________ before me, ______________________________, Notary Public,
       personally appeared __________________________________________________,
       who proved to me on the basis of satisfactory evidence to be the person(s) whose name is subscribed to the
       within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
       capacity, and that by his/her/their signature on the instrument the person(s), or the entity(ies) upon which the
       person(s) acted, executed the instrument.

       I certify under PENALTY OF PERJURY under the laws of the State of ___________ that the foregoing paragraph
       is true and correct.

                WITNESS my hand and official seal.


                                                                  _____________________________
       [Seal]                                                     Notary Public
                                                                  My Comm. Expires




       LOAN MODIFICATION AGREEMENT                                                                          (page 4 of 6)
       Main Office NMLS #5985, Branch Office NMLS #9785


       Revised 01-22-2020
Case 18-10643-elf Doc 175-3 Filed 06/09/21 Entered 06/09/21 11:56:17                                                                    Desc
              Exhibit C: Proposed Loan Modification Page
                                                       BK 6 of #18-10643
                                                          Case 7


       WITNESSES:                                                      U.S. Bank Trust National Association, as Trustee of the
                                                                       Lodge Series III Trust
       ____________________________________                            BY SN SERVICING CORPORATION, ITS SERVICING AGENT


       ____________________________________                            BY: __________________________________________
                                                                               JEFF HARRISON
                                                                       ITS:    AUTHORIZED AGENT
                                                                       NMLS: 1314656

                                                                       DATE: ________________________________________

       _________________________________________________________________________________________________




                                                       ACKNOWLEDGEMENT

       STATE OF CALIFORNIA
                                                      )ss.
       COUNTY OF HUMBOLDT

                On _____________________, 2020 before me, _____________________________, Notary Public, personally
       appeared _________________________________, who proved to me on the basis of satisfactory evidence to be the person
       whose name is subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her
       authorized capacity, and that by his/her signature on the instrument the person, or the entity upon behalf of which the person
       acted, executed the instrument.

                 I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is
       true and correct.

                WITNESS my hand and official seal.

                                                                          _____________________________
       [Seal]                                                             Notary Public
                                                                          My Comm. Expires:




       LOAN MODIFICATION AGREEMENT                                                                                      (page 5 of 6)
       Main Office NMLS #5985, Branch Office NMLS #9785


       Revised 01-22-2020
Case 18-10643-elf Doc 175-3 Filed 06/09/21 Entered 06/09/21 11:56:17                    Desc
              Exhibit C: Proposed Loan Modification Page
                                                       BK 7 of #18-10643
                                                          Case 7


                                                          EXHIBIT “A”




       LOAN MODIFICATION AGREEMENT                                      (page 6 of 6)
       Main Office NMLS #5985, Branch Office NMLS #9785


       Revised 01-22-2020
